       Case 3:20-cv-05843-JSC Document 50 Filed 08/05/21 Page 1 of 5



 1   KEKER, VAN NEST & PETERS LLP
     JOHN W. KEKER - # 49092
 2   jkeker@keker.com
     R. JAMES SLAUGHTER - # 192813
 3   rslaughter@keker.com
     JULIA L. ALLEN - # 286097
 4   jallen@keker.com
     NICHOLAS R. GREEN - # 323959
 5   ngreen@keker.com
     633 Battery Street
 6   San Francisco, CA 94111-1809
     Telephone:     415 391 5400
 7   Facsimile:     415 397 7188

 8   Attorneys for Plaintiff ANNE KIRKPATRICK

 9   KATHARINE VAN DUSEN (State Bar No. 276021)
     KENNETH NABITY (State Bar No. 287927)
10   DONOVAN L. BONNER (State Bar No. 329593)
     COBLENTZ PATCH DUFFY & BASS LLP
11   One Montgomery Street, Suite 3000
     San Francisco, CA 94104-5500
12   Telephone: 415-391-4800
     Facsimile: 415-989-1663
13   Email:     ef-ktv@cpdb.com
                ef-kpn@cpdb.com
14              ef-dlb@cpdb.com

15   Attorneys for Defendant THE CITY OF OAKLAND, CALIFORNIA

16
                                    UNITED STATES DISTRICT COURT
17
                                   NORTHERN DISTRICT OF CALIFORNIA
18
                                        SAN FRANCISCO DIVISION
19
     ANNE KIRKPATRICK,                                 Case No. 20-cv-05843
20
                    Plaintiff,                         UPDATED JOINT CASE
21                                                     MANAGEMENT STATEMENT
               v.
22                                                     Date:      August 12, 2021
     THE CITY OF OAKLAND, CALIFORNIA,                  Time:      1:30 p.m.
23   a public corporation,                             Judge:     Hon. Jacqueline S. Corley

24                  Defendant.                         Date Filed: August 19, 2020

25                                                     Trial Date: May 16, 2022

26

27

28


                                 UPDATED JOINT CASE MANAGEMENT STATEMENT
                                              Case No. 20-cv-05843
     1720830
          Case 3:20-cv-05843-JSC Document 50 Filed 08/05/21 Page 2 of 5



 1             Pursuant to Fed. R. Civ. P. 26(f) and 16, Local Rule 16-10(d), the Court’s Standing Order

 2   governing case management statements, and the Court’s June 10, 2021 Minute Order (Dkt. 47),

 3   Plaintiff Anne Kirkpatrick (“Plaintiff”) and Defendant the City of Oakland, California

 4   (“Defendant” or “the City”), hereby submit the following Updated Joint Case Management

 5   Statement. The Parties incorporate by reference their prior Joint Case Management Statements

 6   and provide this report regarding progress of this matter since the June 10, 2021 Case

 7   Management Conference.

 8   I.        ADR/SETTLEMENT
 9             The Parties have not engaged in significant settlement negotiations since the February 10,

10   2021 early settlement conference with Chief Magistrate Judge Spero. The Parties remain open to

11   continued dialogue regarding a negotiated resolution, but believe that additional discovery and

12   depositions are likely necessary before further ADR vehicles prove fruitful.

13   II.       DISCOVERY
14             The Parties have completed initial disclosures under General Order 71 and begun formal

15   discovery. Both sides have served interrogatories and requests for production and agreed to

16   forego privilege logging for communications between litigation counsel and each respective

17   party. Both sides have substantially completed document production and served privilege logs.

18   There are some outstanding disagreements related to document discovery but the Parties are

19   working in good faith to resolve those issues and do not presently anticipate the need for Court

20   intervention. However, both sides reserve the right to raise issues related to document discovery

21   with the Court through the procedure provided in the Court’s Standing Order for Civil Cases.

22             The Parties are engaged in active coordination with respect to deposition scheduling.

23   Chief Kirkpatrick has provided the City with an initial list of eleven core fact witnesses and the

24   City has agreed to provide dates for those witnesses. The Parties have agreed on dates for nine of

25   the eleven core City witnesses and Chief Kirkpatrick has formally served deposition notices for

26   those witnesses. The first deposition is currently scheduled for August 20, 2021 (former Police

27   Commissioner Tara Anderson), and the remaining depositions are scheduled throughout the late

28   summer and fall, with the latest currently scheduled date October 27, 2021 (City Auditor

                                                        2
                               UPDATED JOINT CASE MANAGEMENT STATEMENT
                                            Case No. 20-cv-05843
     1720830
       Case 3:20-cv-05843-JSC Document 50 Filed 08/05/21 Page 3 of 5



 1   Courtney Ruby). Plaintiffs have requested, but not yet received, depositions dates for the two

 2   core witnesses that still require dates. Plaintiff also is still waiting on dates for the City’s Rule

 3   30(b)(6) deponents.

 4             Chief Kirkpatrick anticipates that additional fact witness depositions are likely necessary.

 5   The City of Oakland listed forty-two individuals with knowledge of the facts and circumstances

 6   of this case its initial GO-71 disclosures. To try to streamline discovery and avoid expending

 7   unnecessary resources, Chief Kirkpatrick requested that the City identify any witnesses on the

 8   City’s GO-71 disclosure that the City will stipulate not to call as a witness at trial and stipulate

 9   that the testimony of that witness will not be used for any purpose, so that Chief Kirkpatrick need

10   not depose those individuals. If the City will not limit the universe of potential trial witnesses and

11   refuses to agree to any additional depositions, Chief Kirkpatrick will likely seek the Court’s leave

12   to depose at least some of those witnesses before the close of fact discovery. The City notes that

13   this matter was discussed at the last Case Management Conference, and that it has incorporated

14   the Court’s comments by choosing to forego a challenge to the twelve depositions Plaintiff has

15   already noticed. The Parties do not currently have a dispute concerning depositions, and in the

16   event Plaintiff elects to seek additional depositions, the City will evaluate the request and

17   determine whether to oppose it. The City also notes that Plaintiff has elected to make use of the

18   Rule 30(b)(6) process, giving it access to deposition testimony on every topic on which it would

19   seek to present evidence at trial, likely obviating Plaintiff’s need to depose every witness

20   identified in initial disclosures. The Parties will work in in good faith to resolve any

21   disagreement over the number of depositions and will seek Court guidance as needed if they

22   cannot resolve the dispute.

23             Chief Kirkpatrick has also served an Amended Notice of Deposition on the City pursuant

24   to Fed. R. Civ. P. 30(b)(6), which is currently set for August 30, 2021. The Parties have worked

25   diligently to resolve disagreements related to the scope of the Topics in the Amended Notice and

26   have reached agreement on some issues. However, the Parties have been unable to reach

27   agreement on all issues and require the Court’s assistance to resolve the impasse. The Parties

28   have submitted a Joint Discovery Letter on this issue pursuant to the Court’s Standing Order on

                                                         3
                               UPDATED JOINT CASE MANAGEMENT STATEMENT
                                            Case No. 20-cv-05843
     1720830
       Case 3:20-cv-05843-JSC Document 50 Filed 08/05/21 Page 4 of 5



 1   Civil Cases and will be prepared to discuss the outstanding disagreements on the Amended

 2   Notice at the August 12, 2021 Case Management Conference.

 3
     Dated: August 5, 2021                                KEKER, VAN NEST & PETERS LLP
 4

 5
                                                   By:    /s/ R. James Slaughter
 6                                                        JOHN W. KEKER
                                                          R. JAMES SLAUGHTER
 7                                                        JULIA L. ALLEN
                                                          NICHOLAS GREEN
 8
                                                          Attorneys for Plaintiff ANNE
 9                                                        KIRKPATRICK

10
     Dated: August 5, 2021                                COBLENTZ PATCH DUFFY & BASS
11                                                        LLP

12
                                                   By:    /s/ Katharine Van Dusen
13                                                        KATHARINE VAN DUSEN
                                                          KENNETH NABITY
14                                                        DONOVAN L. BONNER
15                                                        Attorneys for Defendant THE CITY OF
                                                          OAKLAND, CALIFORNIA
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   4
                             UPDATED JOINT CASE MANAGEMENT STATEMENT
                                          Case No. 20-cv-05843
     1720830
       Case 3:20-cv-05843-JSC Document 50 Filed 08/05/21 Page 5 of 5



 1                CERTIFICATION OF CONCURRENCE FROM ALL SIGNATORIES
 2             I, R. James Slaughter, am the ECF user whose ID and password are being used to file this

 3   Joint Case Management Statement and [Proposed] Order. In compliance with N.D. Cal. Civ. L.R.

 4   5-1(i)(3), I hereby attest that I have obtained the concurrence of each signatory to this document.

 5
                                                           /s/ R. James Slaughter
 6                                                         R. James Slaughter
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       5
                               UPDATED JOINT CASE MANAGEMENT STATEMENT
                                            Case No. 20-cv-05843
     1720830
